                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION


    Hus Hari Buljic individually and as
    Administrator of the Estate of Sedika
    Buljic, Honario Garcia individually
    and as Administrator of the Estate of
    Reberiano Leno Garcia, and Arturo de
    Jesus Hernandez and Miguel Angel                Case No. 6:20-cv-02055-KEM
    Hernandez as Co-Administrators of
    the Estate of Jose Luis Ayala, Jr.,
                                Plaintiffs,
             vs.

    Tyson Foods, Inc., Tyson Fresh Meats,
    Inc., John H. Tyson, Noel W. White,
    Dean Banks, Stephen R. Stouffer, Tom
    Brower, Tom Hart, Cody Brustkern,
    John Casey, Bret Tapken, and James
    Hook,
                              Defendants.


        JOINT EXPEDITED MOTION TO CONSOLIDATE DISCOVERY

                                              and

                      MOTION FOR STATUS CONFERENCE

           Pursuant to Federal Rule of Civil Procedure 42, Plaintiffs in the above-

captioned matter (the “Buljic Matter”), 1 along with Plaintiff in Fernandez v.




1      Hus Hari Buljic (individually and as Administrator of the Estate of Sedika
Buljic), Honario Garcia (individually and as Administrator of the Estate of Reberi-
ano Leno Garcia), and Arturo de Jesus Hernandez and Miguel Angel Hernandez (as
Co-Administrators of the Estate of Jose Luis Ayala, Jr.).
    150528282.1


          Case 6:20-cv-02055-LRR-KEM Document 56 Filed 12/23/20 Page 1 of 7
Tyson Foods, Inc., et al, No. 20-CV-2079 (N.D. Iowa) (the “Fernandez Matter”), 2

as well as Defendants in both actions, jointly move to consolidate these matters

for discovery purposes and pre-trial proceedings. 3 As discussed below, there

are significant “common question of law or fact” in both proceedings, Fed. R.

Civ. P. 42(a), and consolidating them for this limited purpose will allow for

more efficient litigation and thereby reduce “unnecessary cost or delay” in their

disposition, Fed. R. Civ. P. 42(a)(3).

          Common Questions of Law and Fact.             There are significant over-

lapping questions of law and fact in the Buljic Matter and the Fernandez Mat-

ter. The questions of law posed are common. Both the Buljic Matter and the

Fernandez Matter were removed to this Court from Iowa state court on the

basis of, inter alia, the Federal Office Removal statute, 28 U.S.C. § 1442(a)(1).

[Dkt 1., Dkt. 1 in 20-CV-2079]. Plaintiffs have filed a motion to remand in both

cases, challenging removal under that statute. [Dkt. 15; Dkt. 22 in 20-CV-

2079] Also soon pending before the court in both matters will be Defendants’

motions to dismiss, which will argue that Plaintiffs’ claims are (a) barred by




2      Oscar Fernandez (individually and as Administrator of the Estate of Isidro
Fernandez).
3      An essentially identical motion is also being filed under the caption Fernandez
v. Tyson Foods, Inc., et al, No. 20-CV-2079.
    LEGAL150528282.1                     -2-

         Case 6:20-cv-02055-LRR-KEM Document 56 Filed 12/23/20 Page 2 of 7
the Iowa Worker’s Compensation Act, (b) inadequately pled, and (c) preempted

by federal law. 4

          Factually, both the Buljic Matter and the Fernandez Matter arise of out

of the alleged death of Tyson employees as a result of exposures to the COVID-

19 virus early in the pandemic, which the Plaintiffs allege in both actions oc-

curred at the same worksite. [Dkt. 46 (“Buljic Complaint”) ¶¶ 2-10; Dkt. 29 in

20-CV-2079-LRR (“Fernandez Complaint”) ¶ 2-4] Both cases name Tyson

Foods, Tyson Fresh Meats, and the same Tyson executives, as well as various

Tyson supervisors as Defendants. [Buljic Complaint ¶¶ 11-30; Fernandez

Complaint ¶¶ 5-23] Both make claims for fraudulent misrepresentation and

gross negligence. [See generally Buljic Complaint, Fernandez Complaint] Fac-

tually, both claims are predicated on near-identical alleged misrepresentations

[Buljic Complaint ¶¶ 130(a)-(j); Fernandez Complaint ¶¶ 107(a)-(j)] and near-

identical actions Tyson allegedly failed to take. [Buljic Complaint ¶¶ 148(a)-

(cc); Fernandez Complaint ¶¶ 125(a)-(cc)]

          Consolidation for Pre-Trial Proceedings Will Reduce Cost and

Delay. Given these overlapping questions of law and fact, consolidation of the

Buljic Matter and the Fernandez Matter will result in meaningful efficiencies,




4      See Defendants’ previously filed motions to dismiss in both the Buljic Matter
and Fernandez Matter. [Dkts. 24, 25; Dkts. 20, 21 in 20-CV-2079-LRR] New versions
of those motions, to address the amended complaints, will soon be filed.
    LEGAL150528282.1                     -3-

         Case 6:20-cv-02055-LRR-KEM Document 56 Filed 12/23/20 Page 3 of 7
particularly in discovery and the work of experts. In discovery, disclosures, as

well as interrogatories, requests for admissions, and document production will

only need to occur once, and any discovery disputes will only be raised once. 5

The deposition of Tyson employees, including individually-named defendants,

will need to occur only once.

          Similarly, if consolidated for pre-trial purposes, experts in both matters

will be subject to only one set of disclosure deadlines and only one deposition,

and any challenges to expert opinions (through Daubert motions or otherwise)

need occur only once. Given the scientific novelty of COVID-19 related issues,

and the number of experts that will be necessary in these two matters, the

efficiencies to be gained and resources saved by consolidation just in expert

discovery is significant.

          Requested Relief. For the foregoing reasons, Plaintiffs and Defend-

ants jointly request that the Court consolidate the Buljic Matter and the Fer-

nandez Matter for purposes of discovery and pretrial proceedings only. The

parties filed a proposed Trial Scheduling Order and Discovery Plan as of De-

cember 22, 2022 in the Fernandez Matter. [Dkt. 47 in 20-CV-2079]. The parties

further request that the Court enter the proposed Fernandez schedule in the




5         Consolidation will also prevent any conflicting discovery rulings.
    LEGAL150528282.1                         -4-

         Case 6:20-cv-02055-LRR-KEM Document 56 Filed 12/23/20 Page 4 of 7
consolidated matter and vacate the previously-set schedule in the Buljic Mat-

ter. 6 [Dkt. 30]

          Finally, the parties respectfully request that the Court schedule an ex-

pedited conference to discuss this motion, the consolidation of the Buljic Mat-

ters and the Fernandez Matter, as well as the schedule for both cases going

forward. The request for expedited relief is necessitated by the fact that on

December 22, 2020, new counsel was substituted in for five of the defendants

in the Buljic matter, and there currently exists a January 4, 2021 deadline for

new counsel to respond to the Second Amended Complaint in Buljic on behalf

of the five supervisory defendants. Plaintiffs in Buljic do not oppose extending

that deadline provided the matters are consolidated. Accordingly, in light of

the short time frame, the parties respectfully request an expedited scheduling

conference.




6      Pursuant to LR 16(f), the parties report: (1) & (2) other than initial disclosures
for the original parties in the Buljic matter, discovery has not otherwise begun; (3)
due to the multiple amendments to the complaint, the need for new counsel for five
defendants, and the addition of new allegations and a new defendant, only with ex-
traordinary effort and expense might the current discovery deadlines in Buljic be
met, which is what precipitated counsel for all parties, including new counsel for the
five supervisory defendants, to confer regarding an expedient and efficient solution
to the outstanding scheduling issues in both matters; (4) & (5) under the proposed
Fernandez scheduling order discovery in both matters will be complete October 1,
2021 and the matters will both be trial-ready in June 2022.
    LEGAL150528282.1                       -5-

         Case 6:20-cv-02055-LRR-KEM Document 56 Filed 12/23/20 Page 5 of 7
                                     /s/ Thomas P. Frerichs______________
                                     Thomas P. Frerichs
                                     Frerichs Law Office, P.C.
                                     106 E. 4th Street, P. O. Box 328
                                     Waterloo, Iowa 50704-0328
                                     319.236.7204 / 319.236.7206 (fax)
                                     tfrerichs@frerichslaw.com

                                     John J. Rausch
                                     Rausch Law Firm, PLLC
                                     3909 University Ave., P. O. Box 905
                                     Waterloo, Iowa 50704-0905
                                     319.233.35557 / 319.233.3558 (fax)
                                     rauschlawfirm@dybb.com

                                     Mel C. Orchard, III
                                     G. Bryan Ulmer, III
                                     Gabriel Phillips
                                     The Spence Law Firm, LLC
                                     15 S. Jackson Street
                                     P. O. Box 548
                                     Jackson, Wyoming 83001
                                     307.337.1283 / 307.337.3835 (fax)
                                     orchard@spencelawyers.com
                                     ulmer@spencelawyers.com
                                     phillips@spencelawyers.com
                                     ATTORNEYS FOR PLAINTIFFS



                                     /s/ Kevin J. Drisoll__________________
                                     Kevin J. Driscoll         AT0002245
                                     FINLEY LAW FIRM, P.C.
                                     699 Walnut Street, Ste 1700
                                     Des Moines, IA 50309
                                     Phone: 515-288-0145
                                     Facsimile: 515-288-2724
                                     Email: kdriscoll@finleylaw.com

                                     Christopher S. Coleman
                                     (Admitted pro hac vice)
                                     Perkins Coie LLP
                                     2901 N. Central Avenue, Suite 2000
                                     Phoenix, Arizona 85012
                                     Telephone: 602.351.8000


150528282.1
        Case 6:20-cv-02055-LRR-KEM Document 56 Filed 12/23/20 Page 6 of 7
                                     Facsimile: 602-648.7000
                                     Email: CColeman@perkinscoie.com

                                     Mary Gaston
                                     (Admitted pro hac vice)
                                     Perkins Coie LLP
                                     1201 Third Avenue, Suite 4900
                                     Seattle, Washington 98101-3099
                                     Telephone: 206.359.8000
                                     Facsimile: 206.359.9000
                                     Email: MGaston@perkinscoie.com
                                     ATTORNEYS FOR DEFENDANTS TYSON
                                     FOODS, INC., TYSON FRESH MEATS,
                                     INC., JOHN H. TYSON, NOEL W. WHITE,
                                     DEAN BANKS, STEPHEN R. STOUFFER,
                                     AND TOM BROWER


                                     /s/ Nicholas Klinefeldt___________________
                                     Nicholas Klinefeldt
                                     FAEGRE DRINKER BIDDLE & REATH,
                                     LLP
                                     801 Grand Avenue, 33rd Floor
                                     Des Moines, IA 50309
                                     Phone: 515-447-4717
                                     Facsimile: 515-248-9010
                                     Email: nick.klinefeldt@faegredrinker.com
                                     ATTORNEYS FOR DEFENDANTS TOM
                                     HART, CODY BRUSTKERN, JOHN CASEY,
                                     BRET TAPKEN, AND JAMES HOOK




                                      -2-
150528282.1
        Case 6:20-cv-02055-LRR-KEM Document 56 Filed 12/23/20 Page 7 of 7
